Citation Nr: 1225619	
Decision Date: 07/24/12    Archive Date: 07/30/12

DOCKET NO.  02-20 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's low back syndrome with chronic low back pain and degenerative disc disease, for the pertinent period prior to July 25, 2006.

2.  Entitlement to a disability evaluation in excess of 40 percent for the Veteran's low back syndrome with chronic low back pain and degenerative disc disease, for the period on and after July 25, 2006.

3.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's left knee chondromalacia with degenerative changes, for the pertinent period prior to July 25, 2006.

4.  Entitlement to a disability evaluation in excess of 20 percent for the Veteran's left knee chondromalacia with degenerative changes, for the period on and after July 25, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from December 1980 to December 1984 and from January 1991 to June 1992.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

The issues of entitlement to higher evaluations for the Veteran's low back syndrome with chronic low back pain and degenerative disc disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  For the pertinent period prior to July 25, 2006, the Veteran's left knee chondromalacia with degenerative changes resulted in pain, but did not result in flexion limited to 60 degrees or less, any limitation of extension, instability, nonunion or malunion of the tibia or fibula, symptomatology from removal of semilunar cartilage, or dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  

2.  For the period beginning on July 25, 2006, the Veteran's left knee chondromalacia with degenerative changes resulted in pain, but did not result in flexion limited to 60 degrees or less, any limitation of extension, instability, nonunion or malunion of the tibia or fibula, symptomatology from removal of semilunar cartilage, or dislocation of semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for left knee chondromalacia with degenerative changes have not been met for the pertinent period prior to July 25, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261, 5262 (2011).  

2.  The criteria for an evaluation in excess of 20 percent for left knee chondromalacia with degenerative changes have not been met for the period beginning on July 25, 2006.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5257, 5258, 5259, 5260, 5261, 5262.  (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process  

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the VCAA duty to notify was not satisfied until after the initial adjudication of the claim for a higher evaluation for the left knee disability by the RO in January 2001.  A letter sent to the Veteran in March 2007 provided adequate VCAA notice as far as the required content of the notice.  An additional notice letter was provided to the Veteran in June 2009.  Since the March 2007 letter was sent, the Veteran has had a meaningful opportunity to participate in the processing of his claim and the Agency of Original Jurisdiction (AOJ), which is the RO and the AMC in this case, readjudicated the claim in May 2010 and February 2012 supplemental statements of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  Hence, the timing error is harmless error and no further corrective action is necessary.  

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records and private treatment records.  VA afforded the Veteran examinations of his left knee in July 2000, July 2006, and April 2011.  All examiners indicated review of the claims file, described the disability in sufficient detail, and provided explanations of their findings as appropriate.  The Board finds that there are sufficient adequate examinations of record to adjudicate the appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (explaining that an adequate examination is one that is based on the veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and supports its conclusions with an analysis that the Board can consider and weigh against contrary opinions).  

In October 2010, the Board remanded this matter to the RO via the AMC for further development.  In a July 2006 VA examination report, the examiner stated that an MRI study of the Veteran's left knee had been ordered to assess the severity of the chondromalacia and when the study was completed an addendum to the examination report would be provided.  As of October 2010 the claims file did not contain a report of such study or an addendum to the July 2006 examination report.  The Board directed that the MRI report and any addendum, if available, should be associated with the claims file and if unavailable, such should be documented in the claims file.  The Board also directed that copies of updated VA and non-VA treatment records, for the period from March 2005 to the present, should be obtained and associated with the claims file and that after this was completed, to the extent possible, VA should provide the Veteran with an orthopedic examination to assess the degree of impairment caused by his service-connected left knee disability.  

In October 2010, the AMC sent a letter to the Veteran informing him that it had received his treatment records from the Milwaukee VA Medical Center (VAMC) from March 2005 to the present and the July 2006 MRI report.  This last part of this statement is not accurate.  There is no report of an MRI study of the Veteran's left knee from 2006 or from any other time.  The only report of a diagnostic study of his left knee from that time frame is a report of a July 25, 2006 routine AnteroPosterior and Lateral x-ray study of his left knee.  There is no indication that the MRI study of his left knee was ever conducted.  

A claimant has a right to compliance with remand orders of the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  It is however, substantial, not absolute, compliance that is required.  D'Aries v. Peake, 22, Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 147 (1999).  Here, the Board finds that there has been substantial compliance with the Board's remand order with regard to the MRI study and examination addendum.  Of record are extensive VA records from March 2005 to the present.  If the MRI study had been conducted and a report generated, it is highly likely that the report would be included in those records.  This is particularly so given that the x-ray report from that same time frame and ordered by the July 2006 examiner is included in those records.  The Board therefore concludes that no such report exists.  In essence, the only part of the Board's October 2010 Remand order that was not complied with was that the AMC should note in the claims file if the report was not found.  The AMC's error here is not so significant as for the Board to find that there has not been substantial compliance with its October 2010 Remand order.  

VA treatment records from 2005 forward are associated with the claims file and the AMC did ask him in the October 2010 letter to submit any relevant private treatment records or submit completed authorizations to release private records to VA as far as any relevant private treatment records.  The Veteran did not respond with any additional records or submit an authorization so that VA could assist him in obtaining any such records.  As noted above, an adequate examination was afforded the Veteran in April 2011 and the AMC readjudicated the issue in a subsequent supplemental statement of the case.  For these reasons the Board finds that there has been substantial compliance with the October 2010 Remand.  

Associated with the electronic portion of the claims file are VA treatment records dated after the AMC last adjudicated the issue involving the Veteran's left knee claim in February 2012.  The records contain no evidence not already reflected in the claims file prior to February 2012 as far as the Veteran's left knee disability.  Hence, the records are not pertinent to the issue on appeal and there is no requirement that VA delay adjudication of the appeal because of those records.  See 38 C.F.R. § 20.1304(c)(2011).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II.  Merits of the claim 

Service connection for chondromalacia, left knee, was established in an April 1985 rating decision.  A 10 percent evaluation was in place for this disability when VA received the Veteran's May 2000 increased rating claim that eventually led to this appeal.  In an August 2006 rating decision, the RO increased the evaluation to 20 percent, effective July 25, 2006.  

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2008).  In evaluating the evidence the Board has considered that an increase may be granted up to one year prior to when the claim for increase was received if it is factually ascertainable that an increase in disability occurred within that time frame.  Id. at 509 (citing 38 U.S.C.A. § 5110).  

Also considered by the Board is whether referral is warranted for a rating outside of the schedule.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011).  The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If so, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

The RO has most recently listed a the hyphenated diagnostic code designation of 5261-5262 for the Veteran's left knee disability.  See 38 C.F.R. § 4.27.  The Board has considered all potentially applicable diagnostic codes in this case.  

There is mention of degenerative changes in the description of the disability and therefore the Board has considered the criteria for rating degenerative arthritis found at 38 C.F.R. § 4.71a, Diagnostic Code 5003.  This provision specifies that degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint.  Id.  If the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned for x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion. 

Normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5260, a noncompensable (zero percent) rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees.  

Under 38 C.F.R. § 4.71a , Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees.  

Also considered in this decision is whether a separate rating for instability of the Veteran's right knee is warranted.  Under Diagnostic Code 5257, a 10 percent rating is assigned for slight recurrent subluxation or lateral instability, a 20 percent rating is assigned for moderate recurrent subluxation or lateral instability, and a 30 percent rating is assigned for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Because an examination report from July 2006 includes a finding of positive McMurray's test, the Board has considered the criteria for evaluating knee cartilage disabilities.  If there is removal of semilunar cartilage, that is symptomatic, a 10 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5259.  If there is dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  

Finally, as the RO has included 38 C.F.R. § 4.71a, Diagnostic Code 5262 in its designation, the Board will also list and consider those criteria.  Diagnostic Code 5262 addresses impairment of the tibia and fibula.  A 40 percent rating is warranted where there is nonunion, with loose motion, requiring a brace; a 30 percent rating is warranted where there is malunion with marked knee or ankle disability; a 20 percent rating is warranted where there is malunion with moderate knee or ankle disability; and a 10 percent rating is warranted where there is malunion with slight knee or ankle disability.  Id.   

A veteran can receive separate ratings under Diagnostic Code 5260 and Diagnostic Code 5261 for disability of the same joint.  VAOPGCPREC 9-2004.  Assigning separate compensable ratings solely based on painful motion under two separate diagnostic codes (i.e., Diagnostic Codes 5260 and 5261) would be in violation of the rule of pyramiding.  See 38 C.F.R. § 4.14.  Limitation of motion and instability of the knee are two, separate disabilities, and therefore separate ratings can be assigned for limitation of motion of the knee and instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis and is rated under instability of the knee, those two disabilities may be rated separately under 38 C.F.R. §§ 4.71a , Diagnostic Codes 5003 and Diagnostic Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).  

In determining the appropriate evaluation for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Under 38 C.F.R. § 4.40, functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior on motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Under 38 C.F.R. § 4.45 , factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Under 38 C.F.R. § 4.59, painful motion is an important factor of joint disability and actually painful joints are entitled to at least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, these provisions must be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this context, a finding of functional loss due to pain must be supported by adequate pathology, and evidenced by the visible behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  


II.A.  Period prior to July 25, 2006

There are VA treatment notes and treatment notes from "S.K.", M.D., the Veteran's private orthopedist, for the period from May 1999 to July 24, 2006.  These notes refer primarily to his right knee and do not provide evidence warranting a higher evaluation for his left knee disability.  For example, September 2000 treatment notes from Dr. S.K. mention that the Veteran had bilateral crepitation at the level of the joint line.  Notes from April 2001 document that he reported an injury of his right knee, left ankle, and left knee three weeks earlier, stating that his right knee gave out when he was walking and he twisted his left knee and left ankle.  Physical examination showed no discernable swelling of the knees.  He had tenderness about the patellar tendon of the left knee but did not have any joint line tenderness about either knee.  There was no evidence of instability and no ecchymosis.  June 2001 notes document that he was in for reevaluation of his left knee and ankle.   Dr. S.K. stated that he was still using a cane for his knee.  The rest of the notes only document complaints of and treatment for his right knee.  VA treatment notes from September and October 2004 document that the Veteran had left medial knee pain but provide no indication that the pain was significant or any mention of limitation of motion.  

These treatment notes do not show that he had any manifestations of his knee that significantly differed from those shown in the VA examination in July 2000.  The exacerbation of symptoms following the giving out of his right knee appear from these records to have been of very short duration.  In short, the treatment notes are no more probative than that examination report as to whether a higher or an additional evaluation is warranted for the period of time prior to July 25, 2006.  The Board will provide a more detailed analysis after it describes the results of that July 2000 examination.  

In July 2000 VA afforded him an examination of his left knee.  The examiner stated that the claims file had been reviewed and accurately reported that there had been no recent examination of the Veteran's left knee.  He noted the Veteran's description of his disability as involving intermittent left knee pain that occurred 4 to 5 times per day and lasted from seconds to hours, with an intensity of 3 out of 10.  The Veteran reported that he did not use a cane or crutch for the left leg but had used a brace in the past.  He reported that his left knee felt warm on occasion, denied any erythema, and reported that his left knee rarely swelled.  

Physical examination found the left leg not deformed, swollen or erythematous.  The Veteran verbally indicated tenderness over the left patella but the examiner stated that he did not withdraw or grimace.  The examiner stated that there was no joint instability.  As to range of motion the examiner stated that it was within normal limits but did not provide range of motion measurement results.  He reported that x-rays showed heavy calcification of the medial collateral ligament at its insertion.  Diagnosis was chondromalacia of the left knee.  

This evidence shows that the Veteran's left knee disability did not approximate the criteria for an evaluation greater than 10 percent.  Instability was expressly not present so a compensable rating under Diagnostic Code 5257 is not approximated.  There were no findings of nonunion or malunion of the tibia or fibula during the examination nor is this shown at any other time in the history of the disability.  Therefore the criteria for a compensable rating under Diagnostic Code 5262 are not approximated.  There were no findings of cartilage dislocation or removal and therefore a rating under Diagnostic Code 5258 or 5259 was not approximated.  Although there are no recorded measurements in degrees of range of motion, the finding that range of motion was within normal limits is evidence against a finding that he had extension limited to more than 10 degrees from full extension or flexion limited to 60 degrees or less, and therefore the criteria for a compensable rating by direct application of Diagnostic Code 5260 or 5261 is not approximated.  In essence his only manifestation of his left knee disability was pain, including pain on motion.  While this warrants the minimum rating by application of either 38 C.F.R. § 4.59 or Diagnostic Code 5003, the manifestation does not approximate criteria for a higher rating or additional ratings.  For these reasons, the Board finds that the preponderance of evidence is against granting a schedular rating higher than 10 percent for the period prior to July 25, 2006, to include any separate period within that time frame.  There is no reasonable doubt to be resolved as to this time frame.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Referral for extraschedular consideration for this period of time is also not indicated.  The symptomatology of his disability, pain, including pain on motion, is contemplated both in kind and degree by the rating schedule when 38 C.F.R. § 4.40, 4.45, and 4.59 are considered.  The Board finds nothing in the description of his left knee disability that is not contemplated by the schedular criteria.  


II.B.  Period beginning on July 25, 2006

The Veteran next underwent examination of his left knee on July 25, 2006.  The examiner indicated that the claims file had been reviewed.  The report contains a history of the left knee disability including that the Veteran reported that since the last examination in July 2000 his left knee pain had gradually worsened.  He reported that on a good day the pain is 5 out of 10 and on a bad day it is 10 out of 10.  He reported that he suffered from mild stiffness and mild swelling of the left knee, but denied any instability, giving way, or locking.  He reported that he gets flare-ups every day that last from 2 minutes to the whole day and that these are aggravated by cold weather and standing for long periods, and relieved by elevating his leg, rest, ice, and medication.  He reported that he had seen his private orthopedist, Dr. S.K., 10 times over the past four to five years for his left knee.  As to additional functional limitation of his left knee during flare-ups the Veteran reported that he takes it easy but still manages to go to work.  He reported that he does have a cane but did not bring it to the examination. He denied surgery, injury, dislocation or subluxation of the left knee.  

At that time he was working as a teaching assistant; an occupation he described as involving sitting and standing.  He reported that he had called in sick 10 to 15 times in the past year for his knee and his back.  Her reported his sitting tolerance as 10 to 15 minutes, his standing tolerance as 10 to 15 minutes, and his walking tolerance as 15 to 20 minutes; and that he was able to drive but during flare-ups he had difficulty driving long distances.  

Physical examination found no swelling or effusion of the left knee.  There was minimal tenderness in the medial joint line but no patellar tenderness.  Grinding test was negative.  Crepitus was present.  Medial lateral collateral ligaments were stable.  Anterior posterior drawer sign was normal.  McMurray test was positive.  Left quadriceps and hamstring strength was 5 out of 5.  Range of motion was to 100 degrees of flexion and to zero degrees of extension and after repetition flexion was decreased to 90 degrees.  On repeated motion, the Veteran complained of increased pain, but there was no weakness, fatigability, lack of endurance, or lack of coordination noted.  

The examiner stated that he had ordered x-rays of the knee and the report was mild medial compartment joint space narrowing, hypertrophic distal epicondyle.  He also reported that he had ordered an MRI study of the left knee to assess the severity of the chondromalacia patella, and that the report was pending.  As an impression, the examiner stated left knee pain secondary to mild degenerative joint disease secondary to chondromalacia patella.  The examiner stated that he would make an addendum when the MRI report was available.  

There is no addendum to this report.  The claims file contains records from prior to the examination and from after the examination.  There is no indication anywhere in the treatment records that an MRI of his left knee was conducted.  The Board must therefore conclude that no MRI study of the left knee was conducted.  The significance of this fact is addressed in the due process section of the instant document.  Of note, the examiner stated that the MRI study was ordered to assess the severity of chondromalacia.  While such study may provide data regarding pathology, the study report itself would not go directly to the criteria for rating the disability as those criteria have to do with functional limitations shown by such manifestations as instability, limited motion, and pain on motion.  Hence, the Board finds that the lack of such study is not significant in this case.  This finding is supported by the fact that the Veteran was again examined in April 2011 and the examiner did not mention any need for an MRI study of his left knee.  

The report of that April 2011 examination of his left knee documents the Veteran's description that his knee pain is 5 out of 10 and that activities such as walking increase the pain and that he is limited to walking one block.  He reported that 85 percent of the time it is his right knee that limits his walking and typically his left knee does not limit his walking.  Her reported that he does use a cane and he is not currently using a left knee brace.  He also reported that sitting for long periods of time will increase knee pain and that reducing his activity generally decreases knee pain.  

The Veteran reported that he gets occasional swelling of his left knee but had no history of falls or inflammatory arthritis.  He reported that he does not have any prosthesis for his left knee and the clinician stated that he has not had any physician ordered bedrest for his left knee over the past 12 months.  The physician also stated that he has not had any subluxation or dislocations of his left knee.  He has not been hospitalized for his left knee.  

The examiner provided a section addressing employment.  He stated that the Veteran had a syncopal episode in 2009 and left his employment due to that episode.  He also reported that a left upper extremity injury affected his ability to do his job and his right total knee replacement also affected his ability to do his job.  The examiner stated that review of the medical records revealed no evidence that the Veteran's job was significantly affected by his left knee condition.  

A physical examination section of the report documents that there was no flare-up at the time of the examination.  The examiner stated that without objective evidence of flare-ups it would require speculation as to how a flare-up would affect function.  The examiner stated that repetitive testing was conducted on all joints, including the left knee, and that there was no additional loss of range of motion, fatigue, weakness, or instability with repetitive testing of at least 3 repetitions.  The examiner stated that active and passive range of motion were equal and that the Veteran had an antalgic gait with decreased weight-bearing on the right side as compared to the left but there was no evidence of weakness or instability during ambulation.  

Examination of the left knee revealed no evidence of swelling or erythema, there was minimal tenderness over the medial side of the knee and mild crepitus was noted with range of motion.  Range of motion was measured as to 125 degrees of flexion and to 0 degrees of extension.  Although the Veteran did complain of some discomfort with repeated motion there was no decrease in range of motion.  The examiner stated that there was no evidence of mediolateral instability, or anterior/posterior instability and the McMurray's test was negative.  

X-rays showed mild medial joint narrowing.  The examiner diagnosed mild degenerative joint disease of the left knee.  Also noted was that there was no evidence of treatment for his left knee since his last examination in 2006 and that his functional limitation was due to other conditions but not due to his left knee condition.  The examiner stated that the Veteran does have a diagnosis of mild peripheral neuropathy but this is consistent with his diabetes and is unlikely related to either knee.  

Treatment records from after July 2006 provide no evidence tending to show that the Veteran's left knee resulted in any greater or different manifestations than what is documented in the July 2006 and April 2011 examination reports

The examinations affirmatively show that the Veteran has no instability of his left knee.  There is no evidence of any malunion or nonunion of his fibula or tibia during either examination, nor is any shown in any of the treatment records.  Hence, the criteria are not approximated for a compensable rating under Diagnostic Codes 5257 or 5262.  Nevertheless, it appears that the RO assigned the 20 percent rating by analogy to Diagnostic Code 5262, due to moderate knee disability.  The Board will not disturb this rating.  Range of motion has never been limited to less than full extension (to zero degrees) or to any degree of flexion approaching the 60 degrees required for a compensable rating by direct application of Diagnostic Code 5260.  Therefore the Board concludes that the criteria for an additional rating or a rating higher than 20 percent is not approximated under the criteria listed in Diagnostic Code 5260 or 5261.  

Although the July 2006 examiner stated that McMurray's test was positive, there is no evidence in the claims file of removal of cartilage of the left knee or symptoms related to such, nor is there evidence of dislocation of cartilage, or frequent locking, effusion into the joint or pain attributed to problems with cartilage.  Hence, a rating under Diagnostic Code 5258 or 5259 is not approximated.  

For these reasons, the Board finds that the preponderance of evidence is against granting a schedular rating higher than 20 percent for the period beginning on July 25, 2006, to include any separate period within that time frame.  There is no reasonable doubt to be resolved as to this time frame.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nor is referral for extraschedular consideration warranted for the period of time beginning on July 25, 2006.  Treatment records show that the Veteran has symptomatology of his left knee disability no different in kind than he had during the period prior to July 25, 2006.  Although he reported a greater amount of pain than he reported for the earlier period, pain, including pain on motion and any resulting limitation of motion, is contemplated by the rating schedule when application of 38 C.F.R. § 4.40, 4.45, and 4.59 is considered.  During this later period he has had occupational difficulties and the Board has not ignored his report that he called in sick 10 to 15 times because of his knee and his back.  However, the treatment records do not show a disability of an exceptional nature as to his left knee.  In short, the disability picture surrounding his left knee is simply not one that is exceptional or unusual and therefore referral for a rating outside of the schedule is not indicated.  


ORDER

A disability evaluation in excess of 10 percent for the Veteran's left knee chondromalacia with degenerative changes, for the pertinent period prior to July 25, 2006, is denied.

A disability evaluation in excess of 20 percent for the Veteran's left knee chondromalacia with degenerative changes, for the period on and after July 25, 2006, is denied.  


REMAND

In October 2010, the Board remanded the issues involving higher evaluations for the Veteran's low back disorder so that the VA could obtain additional relevant treatment records, afford the Veteran a medical examination, and readjudicate the claim.  In the body of that Remand, the Board noted that the criteria for rating disabilities of the spine had been amended twice since the Veteran filed the claim that gave rise to this appeal.  The Board stated that the criteria in effect prior to September 23, 2002, those that became effective on that date, and those that became effective on September 26, 2003 were all for consideration.  In February 2012, the AMC issued a supplemental statement of the case (SSOC) readjudicating those issues.  It included with the SSOC a statement that Diagnostic Codes 5003 and 5242 were considered in evaluating his disability of the spine.  Diagnostic Code 5242 was not effective prior to September 26, 2003.  There is no indication in the SSOC that the AMC took into consideration the criteria in effect prior to September 23, 2002 or the criteria in effect between September 23, 2002 and September 25, 2003.  

The Board must remand these issues again because for the Board to consider those criteria, which must be considered, without the AMC having done so and without the AMC having provided reference to the criteria, could result in prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues of entitlement to higher disability evaluations for the Veteran's chronic low back pain with degenerative disc disease, taking into consideration the criteria for rating disabilities of the spine that were effective prior to September 23, 2002 and the criteria that were effective between September 23, 2002 and  September 25, 2003.  If the benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case that includes citation to those criteria and an explanation as to how those criteria affect the decision.  Allow an appropriate opportunity for the Veteran and his representative to respond before returning the matter to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


